 R. L. SWEET LUMBER COMPANY529R.L.Sweet Lumber CompanyandCarpenters'DistrictCouncilofKansasCity and Vicinity,.AFL-CIO and Teamsters Local 541, Party to theContract. Case 17-CA-5292November23, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSOn May 18,1973,Administrative Law Judge JohnF.Corbley issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the general Counselfiledcross-exceptions and a supporting brief towhich the Respondent filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record2 and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findingsand conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, R. L. Sweet LumberCompany,KansasCity,Kansas, and StandardHomes Company, Olathe, Kansas, their officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.1As the record, exceptions, and briefs adequately present theissues andpositionsof the parties, the Respondent's requestfor oral argument ishereby denied.2The Respondent's posthearmg motion to complete the record is herebydenied aslacking in merit.DECISIONSTATEMENT OF THE CASEJOHN F. CoRBLEY, Administrative Law Judge: A hearingwas held in this case on March 6, 7, and 8, 1973, at KansasCity,Kansas, pursuant to a charge filed on August 18,1972, a complaint and notice of hearing dated October 20,1972, and an amended complaint and notice of hearingdated December 26, 1972, both issued by the RegionalDirector for Region 17 of the National Labor RelationsBoard and which were likewise duly served. The chargewas filed by Carpenters' District Council of Kansas Cityand Vicinity, AFL-CIO,sometimeshereinafter referred toas the Carpenters. The complaintallegesprimarily thatRespondent violated Section 8(a)(5) and (1) of the Act byunilaterallydiscontinuing certain unit work at its RoeBoulevard Kansas City, Kansas, plant and transferringthat work and certain employees from the latter location toStandard Homes Company, alleged to be Respondent'salter ego,without prior consultation with the Carpenterswhich was and is the representative of the unit from whichthe work and employees were allegedly transferred.The complaint further alleges that Respondent and itsclaimedalter ego,Standard Homes Company, have furtherviolated Section 8(a)(5) and (1) by refusing to abide by theterms of Respondent's collective-bargaining agreementwith the Carpenters covering the Roe Boulevard unit andby other acts described in the complaint.The complaint also alleges that Respondent acting byand through Standard Homes Company has violatedSection 8(aXl), (2), and (3) of the Act by recognizingTeamsters Local 541 (hereinaftersometimesreferred to asTeamsters) as the exclusive representative of a unit ofproduction and maintenance employees at the StandardHomes plant in Olathe, Kansas, pursuant to a collective-bargaining agreement with the Teamsters at a time whenthe Teamsters did not represent an uncoerced majority ofthe employees at the instant Standard Homes Companyplant.' Finally the complaint alleges that Respondent byother acts described in the complaint has violated Section8(a)(1), (2), and (3) of the Act.In itsanswer, amended atthe hearing, Respondent denied the commission of anyunfair labor practices. Teamsters also filed an answer tothe complaint, amended at the hearing, in which it deniedcertain allegations of the complaint.For reasons which will appear hereinafter, I find andconclude that Respondent and Standard Homes Companyare a single employer within the meaning of the Act andthat the homes prefabrication and assembly employeeswere removed from the Carpenters unit at Roe Boulevardand, although assigned to the Olathe plant of StandardHomes Company, continued to be a part of CarpentersRoe Boulevard unit. I further find and conclude that byunilaterally applying and enforcing the Teamsters contractatOlathe to the employees who were moved out of theCarpentersRoe Boulevard unit to work at StandardHomes Company at Olathe and by enforcing the union-security provisions of that Teamsters contract to theseemployees, Respondent by and through Standard HomesCompany has violated, and is violating, Section 8(a)(1), (2),(3), and (5) of the'Act.At the hearing, all parties including the Teamsters (theParty to the Contract) and Standard Homes Company (theIntervenor) were represented by counsel. All parties weregiven full opportunity to examine and cross-examinewitnesses, to introduce evidence, and to file briefs. TheGeneralCounsel,Respondent, and Standard HomesCompany presented oral argument through their respectivecounsel at the close of the hearing; the other parties waived1Both Standard Homes Company and Teamsters participated in thehearing.207 NLRB No. 89 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis right. Briefs have subsequently been filed-by Respon-dent,Teamsters Local 541, Standard Homes Company,and, on April 26, 1973, by the General Counsel and havebeen duly considered.,Upon the entire record2 in the case including the briefs,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is a Missouri corporation engaged inthewholesale and retail sale of lumber and relatedproducts with its principal office and lumberyard locatedat 4400 Roe Boulevard, Kansas City, Kansas, one of thetwo locations primarily involved in this proceeding.Respondent annually sells lumber and related productsvalued in excess of $50,000 to customers located outside ofthe State of Kansas and annually has a gross volume ofbusiness in excess of $500,000. Upon the foregoing facts,which are alleged in the complaint and are admitted inRespondent's answer and Teamsters' answer, I find, as alsoadmitted in these answers, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admitted at thehearing, and Teamsters also admitted in its answer, thatCarpenters' District Council of Kansas City and Vicinity,AFL-CIO, is a labor organization within the meaning oftheAct and that Teamsters Local 541 is also ,a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Sequenceof EventsRespondent was founded in 1936,and, although aMissouri corporation,isalso qualified to do business inKansas. One of its locations,primarilyinvolved in thisproceeding,was established on a tract of land over 13 acresin size at 4400 Roe Boulevard in KansasCity,Kansas, andwas opened for business in 1952.The founder of the firm,Mr. R. L.Sweet,passed away in1958 and since that time his widow,Mrs. Louise V. Sweet,has been president of the corporation.Some 95 percent ofthe stock in Respondent is held in trust for Mrs. Sweet andher two daughters.The trustees are the First NationalBank and the husbands of these two daughters.At the RoeBoulevard location, the Respondent becameengaged in several aspects of the lumber business includingthe manufacture and sale of windows, doors, and roomdividers and single package prefabricated homes. For anumber of years a unit of Respondent'swarehouse andyardemployees (e.g., lumber handlers, truckdrivers,2The record is hereby corrected in the following particulars [omittedfrom publication].3While some employees, who testified at the hearing, did not recallseeing this bulletin, others testified that they did see the bulletin and it isundisputed that it was prominently rumored among the employees at Roeloaders, forklift operators, stockmen,- etc.) at Roe Boule-vard have been represented by Teamsters Local 541, theso-called Party to the Contract, which participated in theseproceedings. Certain of Respondent's inside employees atRoe Boulevard, who were engaged in the manufacturingprocess (e.g., millmen and prefabricated homes assemblers)had been represented for some time by the Charging Party,Carpenters' District Council of Kansas City and Vicinity,AFL-CIO, in a separate unit. The prefabricated homesmanufacturing activity was known as the Standard HomesDivision of Respondent. -There came a time in 1971 when Respondent's volume ofbusiness at Roe Boulevard had developed to the pointwhere Respondent had outgrown its facilities at thatlocation.The crowding at that facility, was particularly noticeablein the Standard Homes production activity which wasrequired to operate without an assembly line but utilizingseveral separated work locations at the Roe Boulevard site.Thus, window units were manufactured in one area andwall panels in another. Rafter cutting took place in yet adifferentarea.Rafters and joints were stored in anotherspacewhich had a dirt floor. The assembly of thecompleted wall panels for delivery was in a differentlocation from that at which the panels were manufactured.In view of this manifestly inefficient method of pro-duction and the generally cramped quarters atRoeBoulevard it was decided at a meeting of Respondent'sdirectors in June 1971 that the , Standard Homes pro-duction operation would be moved to another site. Accord-ingly, land was purchased and a new building was erectedsome 19 miles away at Olathe, Kansas, in the latter part of1971.The new building is clear span (no intervening walls) andprovides for a continuous flow through production linewhereby lumber is brought in at one end, the walls aremanufactured and assembled, and are carried out of theother end of the building essentially as a package ready tobe sold and delivered. There is also a storage yard and arailroad spur at the Olathe facility.The land and building at Olathe are owned by R. L.Sweet Investment Company and all the stock in thatcompany is held in trust for Mrs. Louise V. Sweet by theFirstNational Bank of Kansas City, Missouri, and Mrs.Sweet's same twosons-in-law, mentioned previously.Sometime in the latesummerof 1971 a "Staff Bulletin"from Mrs. Sweet dated August 5, 1971, was placed in thetimecard slots of all employees at Roe Boulevard announc-ing the purchase and the construction of the new buildingatOlathe. This bulletin recited,inter alia,that the newplant would be occupied by "Standard Homes Company, adivision of Sweet Lumber."3For some time prior to 1971 there had been anotherseparate corporation, of whichMrs. Sweet was alsopresident, which was known as Construction Loan Compa-ny.About October 31, 1971, legal action was taken tochange the name of the latter corporation to StandardBoulevard in the latter part of 1971 and early 1972 that a move of theStandard Homes operation was imminent CarpentersBusinessRepresenta-tiveHarding was told in January 1972 about this impending move byBoyce, the Carpenters steward at the Roe Boulevard plant. R. L. SWEET LUMBERCOMPANY531Homes Company (thereby, in effect, separately incorporat-ing the Standard Homes Division of R. L. Sweet Compa-ny).Notwithstanding this incorporation of Standard HomesCompany, the prefabricated homes operation continued attheRoe Boulevard plant the same as before. Thus, theprefabricated homes continued to be manufactured andshipped from that location and all production employeescontinued to be employed by R. L. Sweet Company andwere paid with its checks. All these arrangements came toan end, however, in February 19724 when prefabricatedhomesproduction was halted at Roe Boulevard .5Meanwhile, the plant at Olathe wasso nearto comple-tion that in early January 1972, Frank H. Woodbury, anemployee of Respondent, and Charles Roberts, now theassistantplantmanager of Standard Homes Company,went to the Olathe site to check on the completion of theplant with the general contractor, R. E. Dunn ConstructionCompany. Also by January 1972 lumber began to arrive atthe Olathe plant and four individuals (Streeter, Nicely,Brown, and Kline) were hired at the site to put the lumberinplace. In addition to moving lumber, these fourindividuals built some racks and other facilities to be usedin the plant's operation.On January 24, Aubrey Williamson, then a businessagentof Teamsters Local 541, went to the Olathe site,spoke to the aforementioned four employees and obtainedfrom them signed authorization cards for that union.Thereafter Teamsters Local 541 sought recognition as thecollective-bargaining representative of these employees.On February 4, 1972, Williamson met with Eugene D.Smith, vice president of Standard Homes Company (whohad previously been the vice president of Respondent andmanager of the old Standard Homes Division), and withRespondent's counsel, Hoffhaus, and presented- the fourunion authorization' cards. After the signatures on theseauthorization cards were verified, Smith, and Hoffhausagreed to discuss a contract.On February 8, 1972, Smith and Hoffhaus came to Local54l's office and began negotiating a collective-bargainingagreement.Further meetings were held on February 9 and 11, 1972,and a contract was- executed on the latter date effectiveFebruary 7, 1972, until February 2, 1975, with a provisionforsubsequent automatic renewal. Pursuant to thisagreementTeamsters Local 541 was recognized in aproduction and maintenance unit at the Olathe facility ofStandard Homes Company.64After the separate incorporation of Standard Homes Company butbefore the prefabricated homes production was discontinued at the RoeBoulevard plant, an arrangement was arrived at whereby Respondent solditsprefabricated homes to Standard Homes Company for a price whichincluded the value of the materials and a fixed labor cost for each unit.Much of the equipment (such as saws, tables, desks, etc) which had beenused by the Standard Homes Division were sold at their "book value" byRespondent to Standard Homes Company on November 1, 1971A separate office was temporarily established for Standard HomesCompany office employees at Roe Boulevard and some office employeeswere paid on Standard Homes Company checks in January and February1972.None of the latter were, however, shown -to be unit employees.5Carpenters, which was the recognized representative of the employeesperforming the homes prefabrication work at Roe Boulevard as well as themill employees at_ that location, was not notifiedby Respondentthat theprefabrication work Was, going to be discontinued at Roe Boulevard inThis agreement was a separate agreement from the sameUnion's previously mentioned contract covering the yardemployees at Respondent'sRoeBoulevard location. Thelatter unit was covered at the time by a contract withTeamsters Local 541 effective from April 1, 1969, to April1, 1972, and said Roe Boulevard unit is currently coveredby a—contract with the same labor organization effectivefrom April 1, 1972, to March 3-1, 1975.The date when the Olathe plant contract was executed-February 11, 1972-is prior to the 6-month statute oflimitations provision set forth in Section 10(b) of the Act.On February 11, 1972, only the four individualspreviously named (outside of Woodbury and Roberts)wereworking at Olathe. The work they still wereperforming consisted of unloading lumber, moving it withforklifts, and putting up racks.? No production work hadas yet begun at the Olathe plant.In about the middle of February 1972 Smith beganinterviewing employees of Respondent at its Roe Boule-vard plant, and elsewhere to inquire whether they wouldaccept employment at the ,Olathe plant. As will appear,several of these employees had been engaged for a numberof years in the building and assembly of wall sections andother operations in the manufacture of the prefabricatedhousing units for Standard Homes at Roe Boulevard. Anumber of those interviewed including Coffelt, who wasthen considering retirement, and Schaffer, Phillip Fisher,and John Papineau accepted the offer of employment andbegan working at the Olathe plant before the end ofFebruary 1972. These four employees were members ofCarpenters Local 1635 while working at Respondent's RoeBoulevard location.The first prefabricated home package was produced atthe Standard Homes Company Olathe plant on February29, 1972.In the meantime James Harding, business representativeofCarpenters'DistrictCouncil of Kansas City andVicinity,AFL-CIO, which, as previously noted, was therecognized representative of the mill and prefabricatedhomes unit at Respondent's Roe Boulevard location, wastold by his steward, Louis Boyce,8 on February 20, 1972,thatCoffelt,who had been employed in that unit, wasabout to begin work at the new Olathe plant. Accordingly,Harding went to the office of Hatcher, Respondent's vicepresident in charge of production,9 to inquire about (whatHarding considered to be) the transfer of Coffelt from RoeBoulevard to the Olathe facility. Hatcher informedHarding that the Olathe facility was not a part of theFebruary 1972. The first discussion ofthismatter between Respondent andCarpenters occurred, as will appear, on February 20, 1972, when JamesHarding, the Carpenters business representative, spoke about it withHatcher,Respondent's vice, president in charge of production, afterHarding had beeninformedby his steward that one of the homesprefabrication employees, Coffelt, was about to leave theRoeBoulevardplant to begin working at the Olathe location.6These findings in regard to the organization of the Olathe facility andthebargaining negotiations are based on the credible testimony ofWilliamson, which was not denied by Smith Hofffhaus did not testifyWilliamson and Smith credibly so testified.Boyce was the steward of the Carpenters unit at Roe Boulevard andwas also employed by Respondent at that location9While Hatcher is not in charge of-production at the Olathe plant, hewas in charge of all production of prefabricated homes when that operationwas still going on at the Roe Boulevard plant. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, but was a separate Delaware corporation.Hence, said Hatcher, he and Harding had nothing todiscuss.Harding, however, .insisted that he would processthematter through the grievance procedures of theCarpenters contract covering the Roe Boulevard plant.10Sometime in February or March of 1972 the office andplant equipment previously used at the Roe Boulevardplant by the Standard Homes Division of Respondent andwhich had been sold to Standard Homes Company byRespondent on November 1, 1971-were moved to theOlathe plant, where such assets were put to use for thesame purposes and essentially in the same manner as theirutilization at Roe Boulevard.Also in February and March 1972 other employees" ofRespondent left its Roe Boulevard plant and beganworking for Standard Homes Company in Olathe. TheseincludedDial and Quick who had been members ofCarpenters Local 1635 while working in the Carpentersunit at Roe plant. Others were Berry, Donica, Dale Longand Terry Long, Savage, Simpson, Vest, and Webb, whohad been members of Teamsters Local 541 while employedby Respondent at its Roe Boulevard plant.On March 17, 1972, Carpenters filed a grievance withRespondent complaining,inter alia,that Respondent hadtransferred bargaining-unit work from Roe Boulevard toOlathe without consultation with Carpenters; unilaterallyimposed a different collective-bargaining agreement withless favorable wages and working conditions upon Carpen-ters unit employees; and bypassed Carpenters in dealingdirectlywithCarpenters unit employees about theirworking conditions and threatened said employees withtermination if they did not transfer to the Olathe plant, allin violation of the Carpenters collective-bargaining agree-ment then in effect at the Roe Boulevard plant. By letterdated March 22, 1972, Respondent denied the grievance onthe ground that the work to which the grievance referredwas then being performed by a different corporation (i.e.,Standard Homes Company) and by employees of thatcorporation under the aegis of a collective-bargainingagreement with a different union (i.e., Teamsters Local541). In a letter dated April 19, 1972, Respondent furthertook the position that the grievance was not arbitrable,essentially for the same reasons Respondent had deniedthe grievance in its letter of March 22.At about this same time the Carpenters contract coveringthe Roe Boulevard plant was nearing its termination dateand Carpenters gave timely notice at the end of February1972 that it sought to negotiate a new agreement withRespondent for the Carpenters unit at Roe Boulevard. Inearly April and May of 1972,12 Respondent and Carpen-ters negotiated a new agreement covering the CarpentersRoe Boulevard unit. The new agreement was ratified bythe unit employees about June 1, 1972, and was maderetroactive to May 1, 1972 (the day after the termination ofthe prior contract). The new agreement is effective fromthe latter date until April 30, 1974.During the negotiations for this 1972-1974 contract,Respondent's claimed transfer of Roe Boulevard Carpen-ters unit work to the Olathe plant was not discussed by theparties.Nor did the parties advert, in these negotiations, tothe terms and conditions of employment of the former RoeBoulevard Carpenters unit employees who were by thenworking at the Olathe plant.Since the spring of 1972 the prefabricated homesmanufacturing operation continues to be carried on at theOlathe plant.13And all production and maintenanceemployees at the plant continue to be represented byTeamsters Local 541 under the terms of its contract forthat plant.Respondent's cessation of the prefabricated homesoperation at Roe Boulevard utilizing Carpenters unitemployees at that location and the subsequent reconstitu-tion of that activity at the Olathe plant of Standard HomesCompany without notification to, and bargaining with, theCarpenters are the principal bases of the 8(a)(5) allegationsof the complaint. The application of the Teamsters Olatheplant contract to the former Roe Boulevard Carpentersunit employees now working at Olathe, as well as theapplicationof that contract and its union securityprovisions to all production and maintenance employees atthe Olathe plant, constitute the substance of the 8(a)(l),(2),and (3) allegations of the complaint as well as other8(a)(5) allegations of the complaint.B.The SupervisoryStatusof Smithand KlineThe complaint alleges that Eugene D. Smith and WalterKline, both of Standard Homes Company, are supervisorswithin themeaningof the Act. The answers deny theseallegations. I find and conclude, however, that both aresupervisors within the meaning of Section 2(11) of the Act.Smith is the vice president of Standard Homes Compa-ny. He is in charge of the draftsmen who draw the plans forStandard Homes Company, has the ultimate authority overproduction at the Olathe facility, and is in charge of salesand marketing. Charles Roberts, assistant plant manager,recommends hiring and firing to Woodbury who reportson such matters to Smith. Smith hired Coffelt, Schaffer,Papineau, and Fisher to work at the Olathe plant or, in anyevent, arranged for their employment at that location. Ifind, therefore, that Smith responsibly directs the activitiesof all employees at Olathe and has authority to hire, fire,and transfer employees, all in a manner requiring theexercise of independent judgment. I conclude thereforethat he is, and wasat least sincethe hiring or transfer ofCoffelt, Schaffer, Papineau, and Fisher in February 1972, asupervisorwithin the meaning of Section 2(11) of theAct.145WalterKline, as previously noted, was one of theindividuals originally hired in January 1972 to work at theOlatheplant.15When Coffelt, Schaffer, Fisher, and10These findings are based on the credible testimony of Harding whichwas not denied by Hatcher.11Besides Coffelt, Schaffer, Fisher, and Papineau, who have alreadybeen mentioned.12According to the credible testimony of Harding, which was not deniedby Hatcher.13Althoughutilizingdoor and windows which are manufactured byRespondentat theRoe Boulevard plant and sold by Respondent toStandardHomes Company.14 I make thesefindings on the basis of the credible and undisputedtestimony of Smith, Coffelt, Schaffer, Fisher, and Papmeau.15Kline also formerly worked at Respondent's Roe Boulevard plant R. L. SWEET LUMBER COMPANY533Papineau took up their duties at the Olathe plant inFebruary 1972, Kline had become a foreman.16 As aforeman, according to the undisputed testimony of Smith,Kline has the authority to recommend hiring and firing,and, according to the admission of Smith, management hastheobligation to "back up" Kline. Further, Smithadmitted,Kline has enjoyed the status of nonworkingforeman since he, Kline, "first came down to Olathe."I find, therefore, that Klinehasbeen a foreman since atleast February 21, 1972 (when Coffelt began working atOlathe), and has had the authority effectively to recom-mend hiring and firing in a manner requiring the exerciseof independent judgment. I conclude, accordingly, that hehas been, at least since February 21, 1972, a supervisorwithin the meaning of Section 2(11) of the Act.C.The Alleged Status of Standard HomesCompany as an Alter Ego of RespondentThe complaint alleges that Standard Homes Company isanalter egoof Respondent. Respondent and Teamsters 541deny that Standard Homes Company occupies such status.I find, in agreement with the General Counsel, thatStandard Homes Company is analter egoof Respondentand that the two companies are a single employer withinthe meaning of the Act.1.Both Respondent and Standard Homes Companyhave essentially common ownership.Standard Homes Company is almost entirely owned byRespondent,byMrs.R. L. Sweet (the president ofRespondent and also of Standard Homes Company) andby relatives or in-laws of Mrs. Sweet.17As previously noted, about 95 percent of the outstandingstock in Respondent is held in trust for Mrs. Sweet and hertwo daughters, Marilyn S. Keene and Athelia S. Clingan.The trustees areMrs. Sweet's sons-in-law,Melvin H.Clingan,Ralph Kiene, and the First National Bank ofKansas City.2.Respondent and Standard Homes Company have anumber of common officers. Thus, Mrs. Sweet is thepresident of both companies as well as the treasurer ofRespondent.Melvin H. Clingan (her son-in-law) is thesecretary of Respondent and is also the secretary andassistant treasurer of Standard Homes Company. GeorgeE. Fischer is a vice president (controller) of Respondentand assistant secretary of Standard Homes Company.3.The directors of Respondent and Standard HomesCompany were not shown. However, it is undisputed thatthe directors of Respondent are elected by the trustees of95 percent of Respondent's corporate stock. And, as noted,two trustees are sons-in-law of Mrs. Sweet. Since Respon-dent and members of the Sweet family own 98.5 percent ofthe Standard Homes Company, I conclude that Respon-is I make this finding on the basis of the undisputed testimony ofCoffeltKline did not testify.17Thus, there are 10,000 outstanding shares of stock in Standard HomesCompany. Of ithese shares Respondentowns 8,950 (89.5 percent). Mrs.Sweet owns 150 shares; her two daughters, Marilyn S. Kiene and Atheha S.Clingan, 150 each; one son-in-law, Melvin H. Clingan, 150; and her fourminor Kiene grandchildren, 150 altogether, for a total of 9 percent.Therefore, 98.5 percent of the stock in Standard Homes Companyis ownedor controlled by Respondent and members of Mrs. Sweet's family.dentandthe Sweet family also elect the directors ofStandard Homes Company.4.Mrs. Sweet is actively engaged in overseeing bothcorporations. She has an office of Roe Boulevard andanother at Olathe. She keeps office hours at Roe Boulevard6 days per week and assistsin salespromotion at Olatheevery Sunday. During the week, Mrs. Sweet is in contactwith Eugene D. Smith, the vice president of StandardHomes Company and its manager, every day-in person orby telephone-and Mrs. Sweet must approve decisions ofSmith, particularly major purchases recommended by him.Mrs. Sweet signs all the paychecks 18 for Standard HomesCompany employees-195.Respondent and Standard Homes have a commonlycontrolled labor relations policy.As noted, Mrs. Sweet is president of both companies.A "Staff Bulletin" from Mrs. Sweet dated August 24,1972,was issued to all employees of Respondent andStandard Homes Company announcing that all offices andyards of Respondent and Standard Homes Companyincluding the exhibition houses of StandardHomesCompany would be closed for all 3 days of the Labor Dayweekend, September 2, 3, and 4, 1972.Hoffhaus, who ably represented Respondent at thehearing, also represented it in denying the Carpentersdemand for arbitration in April 1972. Hoffhaus alsoparticipated in the discussions and negotiations in earlyFebruary 1972 between Teamsters 541 and StandardHomes Company which resulted in the recognition ofTeamsters by Standard Homes Company and the execu-tion of a contract between, Teamsters and Standard HomesCompany which, by its terms, covers a unit of theproduction and maintenance employees at the Olatheplant.20Officials of Respondent sent employees to see Smith atRespondent's Roe Boulevard plant to discuss the possibili-ty of their working at the Olathe plant. Thus, Hatcher,Respondent's vice president in charge of production at RoeBoulevardwho also negotiated and signed the 1972Carpenters contract for that location (and admittedhandling Respondent's labor relations for a number ofyears previously), summoned or accompanied employeesSchaffer and Fisher to their interviews with Smith. WhenSchaffer originally turned down the Olathe opportunitydue to the low wage offer by Smith, Hatcher told Schafferhe might get another call. Schaffer did get another callfrom Smith and Schaffer was offered and accepted ahigher hourly rate at Olathe than he was first offered. RoeBoulevard Foreman Don Walker sent employee Fisher tohis interview with Smith. Coffelt, Schaffer, Fisher, andPapineau all credibly testified, and I find, that Smith toldthem, when he spoke to them at the Roe Boulevard plant inFebruary 1972, that they would retain their seniority fromISThesefindingsare basedon the admissionsof Mrs. Sweet.19 Inher testimonyMrs. Sweetalso referred to the product of StandardHomes Company as "our home.-20 Lowe, who capably represented Standard ]Homes Company at thehearing,was not present at these negotiations. I am constrained to observe,in passing,that I wasfavorably impressed by the high degree of professionalcompetenceand courtesydemonstratedby all counsel who appeared at thehearing. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir employment with Respondent at least insofar asvacations at Standard Homes wereconcerried.216.The initial complement at Olathe at the timeproduction began on February 29, 1972, consisted ofemployees who had just been released from Respondent.Thus, of some 18 production and maintenance employeesworking at Olathe by the end of February 1972, some 14had formerly been employed at Roe Boulevard where theyhad been represented in the carpenters unit by Carpentersor had been represented by Teamsters Local 541, apparent-ly in the latter's unit at the Roe Boulevard plant 227.Smith admitted that all supervisors at Olathe hadformerly worked at Respondent's Roe Boulevard plant,although he further stated that some of the Olathe leadmenhad not been part of supervision at Roe Boulevard.8.As will appear, Standard Homes Company isproducing essentially the same product as was producedwhen the prefabrication operation was located at RoeBoulevard.9.There continues to be a certain measure of productintegration between the Olathe and Roe Boulevard plantsin that the window and doorunitsinstalled by StandardHomes Company at Olathe are manufactured at RoeBoulevard and sold to Standard Homes Company byRespondent. The window and door-units utilized by theold Standard Homes Division were also manufactured atRoe Boulevard.10.All purchasing for Standard Homes Company andRespondent is performed by Respondent although Stand-ard Homes Company pays Respondent for this and otheraccounting services. As previously mentioned, George E.Fischer is Respondent's controller as well as the assistantsecretary of Standard Homes Company.11.A considerable amount of office and factoryequipment was sold by Respondent to Standard HomesCompany on or about November 1, 1971, at the equip-ment's "book value" which I concludeinnumerousinstances was substantially less than its actual value. Forexample, some 7 saws of various descriptions were sold for$1 each, 12 desks were sold at the same unit price as were 7filecabinets,6Friden calculators and 2Marchantcalculators.Eleven typewriters, mostly Royal, were alsosold to Standard Homes Company by Respondent for $1each. This equipment, particularly the shop items (such assaws,tables, etc.) continued to be used by Respondent'semployees at Roe Boulevard until February 1972 and isnow in use at Olathe.12.Finally, Standard Homes Company is still held out21Kline,whom I have found to be a supervisor, told Papineau aboutMarch 1972 that Papmeau could be transferred from Olathe to anotherplant of Respondent at Lee's Summit in Missouri.22At least eight of this number had been represented by TeamstersLocal 541 at Roe Boulevard.This figure accords with information given toTeamsters Local 541 representative Williamson by Dale Long, Teamsterssteward at Roe Boulevard,that about seven Teamsters members at RoeBoulevard would be laid off as the result of Standard Homes leaving thatlocation to go to Olathe23The cutoffdate for placement of advertising in the Yellow Pages for1972 was October13, 1971.24The cutoff date for placement of advertising in the Yellow Pages for1973 was October13, 197225E.g.,Macke Laundry ServiceCompany ofD.C. et at190 NLRB I;Manitowoc Shipbuilding Inc, et.al,191 NLRB 786.to the public as a division of Respondent in the localtelephone "Yellow Pages" `for 197223 and 1973.24 Innewspaper advertising as recently asMay 7, 1972,Standard Homes Company was also held out to the publicas a subsidiary of Respondent. The Standard Homesadvertising brochure for 1972 also recites that StandardHomes is a subsidiary of Respondent.In viewof all the foregoing, I find and conclude thatRespondent and Standard Homes Company are, and wereat all times material hereto,a single employer within themeaning of the Act 25D.The Appropriate Unit: are the Standard HomesCompany Prefabrication Employees at Olathe a Partof the Carpenters Unit at Roe Boulevard or HaveThey Been Mergedintoa Plantwide Production andMaintenanceUnit at the Olathe Plant?Having concluded that Respondent and StandardHomes Company are a single employer within the meaningof the Act, it follows that all employees of the'Olathe plantare employed by the same employing entity as theemployees who continue to work at the Roe Boulevardplant.The pertinent question, however, insofar as theseproceedings are concerned, now becomes whether thehomes prefabrication and assembly employees-who wererepresented in the Carpenters unit at Roe Boulevard-re-main a part of that unit (or have become an accretion to it)notwithstanding the fact that such employees are nowlocated at the Olathe plant. I conclude that the instantemployees continue to be-or are an accretion to-theCarpenters unit at Roe Boulevard.26 'Coffelt,Schaffer,Fisher, and Papineau all crediblytestified,and f find, that, since they have begun theiremployment at Olathe, they have performed the samework, using the same tables, jigs, and tools, as they didwhen employed 27 at the Roe Boulevard plant 28 This workisalsoperformed for many of the same customers(particularly builders) who used to purchase the prefabri-catedhomes when the prefabrication and assemblyoperation was located at Roe Boulevard.This work also continues to be performed under thesupervisionof Smith whowas in chargeof the oldStandard Homes Division of Respondent at Roe Boule-vard, albeit Smith did not then directly supervise theproduction operation.Also,as noted,Mrs. Sweet ispresidentof Standard Homes Company as well asRespondent.26 1 do not reach or decide the question of whether the yard employees,forklift loaders,etc., at Olathe are an accretion to the Teamsters unit at RoeBoulevardThat question was not presented in the complaint nor was itlitigated at the hearing27Coffelt retired at the end of August 1972 1 also conclude that Dialand Quick,two other former members of Local 1635 who terminated theiremployment with Respondent in February 1972 and began work forStandard Homes Company in the same month; also performed the samework at both locations.I reach this conclusion based on the fact that eachhas the same job classification with Standard Homes Company as he didwith Respondent (i.e , assembler and rafter cutter, respectively).28 Smith conceded at the hearing that the work is essentially the same,requiring the same skills.The only difference cited by Smith is that theproduct must now conform precisely to the drawing,a policy which did notobtain at Roe Boulevard. R. L. SWEET LUMBERCOMPANY535Further, as already found, the former Roe Boulevardemployees now employed at Standard Homes were assuredthat their seniority with Respondent would be-continued atOlathe at least insofar as vacations at Standard Homes areconcerned.-While there is some evidence that employees areinterchanged in what Smith described as a "fairly stand-ard" manner in the production operation at Olathe (i.e.,utilizing yard employees to do some production work andvice versa), Smith gave only one specific example 29 of thisand conceded that a majority of the employees areassigned to one particular job at which they are mostefficient. In this connection it is also important to notethat, in addition to hiring six Carpenters unit prefabrica-tion employees from Roe Boulevard to work in Olathe inFebruary 1972 (Coffelt, Fisher, Schaffer, Papineau, Quick,and Dial), Standard Homes Company also hired Duxburyand Fitzpatrick to work at Olathe in March 1972. Theselast two employees were former members of CarpentersLocal 1635 at Roe Boulevard, but had left Respondent'semploy there in 1971 and 1970 respectively.30 They werehired for assembly work at Olathe. Further Coffelt crediblytestified, and I find, that he never saw Brown, Streeter andNicely (i.e., three of the four individuals originally hired atOlathe in January 1972) performing production work.31I conclude, based on the foregoing, that the prefabrica-tion and' assembly employees' now working at Olathecontinue to be-or are an accretion to-the Carpentersunit at Roe Boulevard. This conclusion also rests on mysubsidiary findings,supra,in support of my conclusion thatRespondent and Standard Company are a single employerwithin the meaning of the Act including,inter alia,theintegrationof operationswherebyRespondent'smillemployees continue to manufacture the window and doorunits' for the prefabricated homes assembled at Olathe justas such mill employees manufactured the same compo-nents when the prefabrication and assembly operation wascarried out at Roe Boulevard.Iam not persuaded in all the foregoing circumstancesthat there has been sufficient interchange of the prod-uction,maintenance, and yard employees at Olathe todisestablish the integrity of the Standard Homes Companyprefabrication and assembly employees with the Carpen-tersunit at Roe' Boulevard. For under Board law, theperimeters of an otherwise appropriate unit-here onefounded on bargaining history 32 and a Board certification29Williamson, the then Teamsters representative. also saw one or two ofthe four employees, whom he originally signed up, doing production workafter production began.30Duxbury had been an apprentice panel assembler and Fitzpatrick anauto nailer operator at Roe Boulevard.31This testimony is not necessarily inconsistent with that of Williamson,suprawho only saw "one or two" of these four employees working on theproduction line.32Where the same employees did essentially the same work using thesame equipment when members of the Roe Boulevard Carpenters unit.33 In fact a stipulation entered into by the parties, styled G.C. Exh. 8,sets forth separate job assignments for the Olathe plant employees whichclearly place such employees in homes assembly (Carpenters unit) work(e.g.,"Ray L. Dial-assembler of panels") or non-Carpenters unitwarehouse work (e.g, "David N. Nicely-lift truck operator").34 SeeBigY Supermarkets,161NLRB 1263, 1267-1268; cf.AmericanCyanamid Company;131 NLRB 909, 910.35While some of the latter employees subsequently joined Teamsters, I(according to the language of the 1970-1972 contractbetween Carpenters and Respondent)-will not be washedaway merely by general testimony that interchange hasoccurred into and out of such a unit. What is required todefeat the appropriateness of such a unit on this basis is ademonstration that'the amount of such interchange hasbeen significant and such a showing would normallyrequire evidence of the regularity and identity of individualemployees who have participated in such interchange 33Ido not find such a demonstration present in thisrecord.MIfurther find, based upon the prior and currentcollective-bargaining agreement between Carpenters andRespondent, and the apparent Board certification, bothcovering the Boulevard unit, that Carpenters was, at alltimes relevant hereto, and remains the majority representa-tive of that unit including the homes prefabrication andassembly employees now working at,the Standard HomesCompany plant in Olathe.35E.The Alleged 8(a)(2) ViolationsThe complaintalleges, asamended at the hearing, thatRespondent by and through Standard Homes Companyunlawfully recognized Teamsters Local 541 as the exclusiverepresentative of the production and maintenance employ-ees at the Olathe plant of Standard Homes Company onFebruary 4, 1972, at a time when Teamsters did notrepresent an uncoerced majority of the Olathe plantemployees and when a substantial and representativecomplement was not yet employed at the plant. Alsoalleged as violative of Section 8(a)(2) and (1) of the. Act wasthe subsequent execution of the collective-bargainingagreement between Teamsters and Standard HomesCompany on February 11, 1972, effective from February 7,1972.And to remedy these alleged unfair labor practicesthe General Counsel asks to have me recommend an ordersetting aside the instant contract.For its part, Respondent contends that the recognitionof, and execution of a contract with, the Teamsters at theOlathe plant cannot be found to be unfair labor practices,if only for the reason that said events occurred prior to the6-month statute of limitations' period set forth in Sectionconclude they would not have done so but for Respondent's unfair laborpractices. Of the employees hired to do homes prefabrication and assemblywork at Olathe, six were members of Carpenters Local 1635 and hadimmediately prior thereto been employed in the Roe Boulevard Carpentersunit-Coffelt, Fisher, Schaffer,Papineau,Dial, and Quick (although Quickand Schaffer were on layoff in February 1972); two more were formeremployees at Roe Boulevard-Duxbury and Fitzpatrick, where they hadbeen members of Carpenters Local 1635. Only five subsequently hired atOlathe to do homes prefabrication and assembly work (as of September1972, the last hiring record shown at the hearing) were not demonstrated tohave been former members of the Carpenters or one of its locals-Altman,Brown, Michael, Smith and Srausbaugh. The first two of these last five whowere hired, Smith and Michael; were not hired until March 21, 1972Pursuant to the union security provisions of the Carpenters RoeBoulevard contract (art. 11(c)) employees may designate a specific local ofthe Carpenters in their dues checkoff authorizations-a privilege obviouslyexercised by the foregoing individuals who belonged specifically to Local1635. 536DECISIONSOF NATIONALLABOR RELATIONS BOARD10(b) of the Act. I have already found that these eventsdid, in fact, occur prior to the 10(b) period.36I agree with Respondent's contention. Since the recogni-tion and contract execution occurred more than 6 monthsprior to the filing and service of the charge in the instantcase, the circumstances surrounding these matters cannotbe utilized to set aside the contract. Section 10(b) soprescribes.37 Nor does the possibility that such a contractwould not serve as a contract bar to a representationpetition under principles enunciated by the Board in itsGeneralExtrusionCompany, Inc., 38decision serve toinvalidate such an agreement in an unfair labor practicecase,where the agreement was entered into prior to the10(b) period.39Altogether different questions are, however, posed by thefurther allegations of the complaint that said agreementwasenforcedin violation of Section 8(a)(1), (2), and (3) ofthe Act with respect to employees at the Standard HomesCompany Olathe plant jnd that Teamsters was unlawfullyassisted by officials of Standard Homes Company at a timewhen Teamsters did not represent an uncoerced majorityof employees at said plant. For, as will be discussed, saidagreement, including its union security provisions, wasapplied and enforced to the homes prefabrication andassembly employees at Olathe and said assistance occurredat times clearly occurring within the 10(b) period. And, asalready found, Teamsters Local 541 did not represent theseemployees (even though said employees had become a partof the complement at the Olathe plant) since, despite theirassignment to Olathe, such employees continued to beincluded in the Carpenters unit at Roe Boulevard, as alsoalready found.I find, for reasons explained hereafter, that Teamstersnever represented an uncoerced majority of this group ofemployees at Olathe nor the unit of which they were, andare, a part. Rather Carpenters, was, and is, the exclusivebargaining representative of these homes prefabricationand assembly employees of Standard Homes Company.As previously found, the only individuals working at thetime the contract was executed on February 11, 1972, werefour who were engaged primarily in unloading lumber, inmoving it on forklift trucks, and in making racks.Production did not begin until February 29, i.e., a date bywhich some six Carpenters unit employees from RoeBoulevard-who had performed homes prefabrication andassembly work at Roe Boulevard-resumed these same36 1 conclude that the 6-month period of limitation began on or aboutFebruary 19, 1972, a date 6 months preceding the filing and service of thecharge Even if said period were to begin on February 18, 1972 (to accountfor the shortness of the month of February), this would not alter myconclusion because the events in question occurred on February II orearlier.37Local No. 1424, 1AM v. N.L KB.,362 U.S. 411 (1960).3s 121 NLRB 1165.39The Kroger Company,165 NLRB 872. 1 am not impressed with theGeneral Counsel's argument in his brief that the 10(b) period should beginwith the hiring of Coffelt on February 21, because, says the GeneralCounsel,Coffeltwas the first employee whose rights were unlawfullyaffected by the contract.The General Counsel's argument rests onSouthern California DistrictCouncil of Laborers and ItsAffliated Local 1184 v. Ordman318 F.Supp. 633(1970), which is distinguishable on its facts. There, no employees were hiredwhen the complained of contract was executed and the court held that theduties at the Olathe plant; the first, Coffelt, having begunwork there on or about February 21.It is undisputed that the Teamsters contract, with itslower wage rates and different benefits, was applied to theprefabrication and assembly employees upon their employ-ment at©lathe.40I further conclude that this contract's provisions recog-nizing the Teamsters as the bargaining representative ofthe instant prefabrication and assembly employees andrequiringmembership in Teamsters as a condition ofemployment were enforced as to these employees. Thus,Smith advised Coffelt on about February 17, 1972, andPapineau and Fisher a few days later, that the employees atOlathe would be represented by one union, the Team-sters.41 The contract which had already been entered intocontains a union security provision requiring membershipin the Teamsters as a condition of employment andCoffelt,Fisher, and Papineau did, in fact, subsequentlyjoin that labor organization.I am not persuaded that the fact that Kansas is a so-called "Right to Work" state exculpates Respondent fromthe charge that it enforced the union-security provisions ofthe Teamsters agreement. That is, the argument goes, sinceKansas has a "Right to Work" law union membershipmust be considered voluntary. F reject this argument on thesimple basis of the fact of Smith's foregoing admonition tothese three employees that there would be one union atOlathe-the Teamsters.42 If Respondent had intended torelyon the voluntary character of union membershipunder such a law there would have been no reason forSmith to have advised the employees that the Teamsterswas to be the only union at Olathe.However, by making the statement that Teamsters wasthe onlyunion, in the context of an employment or transferinterview, the implication was clearly left in the minds ofthe employees that this was the union which they had bestjoin.After these employees had begun work at Olathe, furthereffortswere expended by Respondent to have them jointhe Teamsters. Thus, as has already been mentioned inpart, Supervisor Kline spoke to Papineau in March 1972about the matter of Papineau's joining that union. ToPapineau'sstatementthathe,Papineau, thought thatKansas had a "Right to Work" law, Kline retorted thatRespondent also had a plant in Missouri (which does nothave a "Right to Work" law) and there would be nothing10(b) periodbegan with the hiringof the first employeeswhose rights wereaffected by the contract.Here three,or more probably four, employees (ifKline was not thena supervisor)were hiredbefore the execution of thecontract. The rightsof all threeor four wouldhaveto be "affected" by thecontract,whichcovered theirterms and conditionsof employmentif, as theGeneral Counsel says, that contractwas executed in violation of Sec. 8(a)(l)and (2) of theAct and none could lawfully be deprivedof anopportunity tofile a chargewith the Boardso alleging.40Except for Fisherduring the first2 days of his employment there. Hecredibly testified that be worked "unofficially" at Olathe for 2 days, at theRoe BoulevardCarpenters hourly rate, setting up tables andlining upmachinery. Thereafterhe waspaid theTeamsters Olathe leadman ratewhich was less.41Coffelt, Fisher,and Papineaucredibly so testifiedand Snuth did notdeny it.42 In view of Smith's failure todenythese admonitions,Iattach noweight tohis generaltestimony that he did notenforce that clause. R. L. SWEET LUMBERCOMPANY537to stop Respondent from transferring Papineau to thatlocation.Papineau subsequently joined the Teamsters.43Smith also offered to pay Fisher's initiation fee of $100to the Teamsters several weeks after Fisher began work atOlathe. Fisher declined the offer and paid the fee himselfwhen he later joined.44The application and enforcement of this contract tothese prefabrication and assembly employees would not beunlawful if the work in which they were to be engagedwould have been an accretion to the unit work alreadybeing performed at Olathe.45 But the work being per-formed at Olathe at the time the contract was executed didnot include production and assembly of prefabricatedhomes. Nor was such production and assembly begun atOlathe until the homes prefabrication and assemblyemployees from the Carpenters unit at Roe Boulevard wereassigned to work at Olathe on and after February 21, 1972.But, as I have found, these prefabrication and assemblyemployees continue to be-or are on accretion to-theCarpenters unit at Roe Boulevard despite their assignmentto the Olathe plant subsequent to the execution of theOlathe Teamsters contract. Hence, that contract whenapplied and enforced with respect to these employees hasbeen applied to employees in a different unit, notrepresented by the Teamsters.The application of a collective-bargaining agreementwith one labor organization (here Teamsters) and enforce-ment of that contract's union-security provisions toemployees in a different unit represented by a differentlabor organization (here Carpenters) is violative of Section8(a)(1), (2), and (3) of the Act,46 even though the contractthus applied and enforced was entered into prior to the10(b) period.Itherefore find that Respondent through StandardHomes on and after February 21, 1972, violated Section8(a)(1), (2), and (3) of the Act by applying and enforcingthe Teamsters Olathe contract to the homes prefabricationand assembly employees who were then, and still are, apart of the Carpenters unit at Roe Boulevard.47And in reaching the conclusion that Respondent throughStandard Homes Company unlawfully assisted Teamstersin violation of Section 8(a)(1) and (2) of the Act, I rely notonly on the undisputed application of Teamsters contractto the instant production employees but also upon Smith'saforedescribed statements to Fisher and Papineau inFebruary 1972 and Smith's and Kline's aforementionedremarks to FisherandPapineau in March 1972,48 wherebyIhave concluded that Respondent enforced the unionsecurity provisions of this contract.43Papineau credibly testified to this conversation. Kline did not testify.44 Fisher credibly so testified. Smith stated in relation to this offer to paythe fee that he, Smith, "sort of left him [Fisher I with the impression that I[Smith ] would check on it and see," but he later told Fisher that "the office"had told Smith that it could not pay the initiation fee.In offering this somewhat different version in his testimony Smith lookedatme with a resigned expression on his face. To the extent that the versionsdiffer, I credit Fisher.45E.g.,The Great Atlantic and Pacific Tea Company (Family SavingsCenter),140 NLRB 1011.46Wolfer Printing Co.,Inc., 145 NLRB 695;White Front Stores Inc,166NLRB 175.F.The 8(a)(5) Allegations of the ComplaintOn February 20, 1972, the day before the first of theseemployees (Coffelt) reported for work at Olathe, Carpen-tersRespondentative Harding sought to discuss the matterof "the transfer" of the instant employees with Hatcher,Respondent's vice president in charge of production(Hatcher was also Respondent's principal bargainer in theCarpenters unit contract negotiations in 1972 and admittedthat he had handled Respondent's labor relations prior tothat time).Hatcher told Harding there was nothing todiscuss because the Olathe plant was a "wholly ownedDelaware corporation and was not part of Sweet Compa-ny.To the extent that Hatcher's response may have intendedthe meaning that Respondent was contending that Stand-ardHomes Company was a separate employer, I havealready rejected this contention in my conclusion thatRespondent and Standard Homes Company are a singleemployer within the meaning of the Act. I have alsoalready found that the homes prefabrication and assemblyemployees continue to be a part of-or are an accretionto-the Carpenters unit at Roe Boulevard notwithstandingthe present assignment of these employees to the Olatheplant. I have further found'that the Teamsters contract atOlathe was unlawfully applied and enforced as to theseemployees after they began work at the Olathe plant.In these circumstances, it follows that Respondent byHatcher, on February 20, 1972, refused to bargain withrespect to the wages, hours and other terms and conditionsof employment with Carpenters, the recognized representa-tive of the unit in which these employees were employed. Itlikewise follows that the application of the TeamstersOlathe contract, with its lower wage rates and differentbenefits, was a unilaterial change by Respondent, throughStandard Homes Company, in the terms and conditions ofemployment of these employees. Respondent continued itsrefusal to bargain with Carpenters about these matters bydenying Carpenters grievance in March 1972 and also bydenying Carpenters request for arbitration in April 1972,both of which dealt,inter alia,with the same unilateralchanges in the terms and conditions of employment ofthese employees. ; And the prefabrication and assemblyemployees at Olathe continue to work under the unilateral-ly changed terms and conditions of employment imposedupon them by the unlawful application to them of theTeamsters Olathe contract.In so refusing to bargain with Carpenters and unilateral-ly changing the terms and conditions of employment ofthese employees, I find that Respondent itself, andRespondent by and through Standard Homes Company,47 SeeSewaneeCoal OperatorsAssociation etal,167NLRB 172,181-182, enforcement deniedsub nom Tennessee Products & ChemicalCorporation v.KLR B,423 F.2d 169 (C.A. 6, 1970). The Board decision isbinding upon me.Prudential Insurance Agents,119 NLRB 768, reversed onother grounds361 U S. 477 X1960).Moreover,I am constrained to observethat the Sixth Circuit's disagreement with the Board in theSewaneecasestemmed mainly from its disagreement with the Board'sdetermination inthe underlying representation case as to the identity of the majorityrepresentative of the unit in which, the Board found, the contract thereinhad been unlawfully entered into.48 SeeSheraton-Kauai Corporation,177 NLRB 25, enfd. 429 F.2d 1352(CA 9, 1970). 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDon and after February 20, 1972, has violated and continuesto violate Section 8(a)(5) and (1) of the Act 49In reaching this conclusion I have carefully consideredeach of the defenses offered by Respondent and Teamstersat the hearing and in their briefs but reject them.1.The defense of constructive notice.It is argued that byplacing a notice to each employee in the timecard rack atRoe Boulevard in August 1971 informing the employees ofthe expected move by Standard Homes to Olathe, as wellas through the rumors about the move which were rife attheRoe plant thereafter, Carpenters was constructivelynotified of the move and should have taken prompt actionto bargain about it. I disagree.It is clear the Carpenters was never formally notified ofthe move nor offered a reasonable opportunity to bargainabout that move or any consequence from it upon theterms and conditions of employment of the Carpenters unitemployees.But even if it could be held that noticeto the employeesofthe move and the aforementioned rumors somehow standon the same footing as a formal notice to the Union of anopportunity to bargain, I would still disagree that Carpen-ters was thereby given an adequate notice of the opportuni-ty to bargain on this matter. For there is no indication inthe notice itself that the move would result inanychangein the terms and conditions of employment of Carpentersunit employees. The notice merely recited in this regardthat the "new plant [at Olathe] will be occupied byStandard Homes Company, a division of Sweet Lumber,"and no mention was made of a separate corporation at theOlathe location. Since the production employees of"Standard Homes Company, a division of Sweet Lumber"were already a part of the Carpenters unit at RoeBoulevard, the notice provided no basis foranyexpecta-tion that such employees would not continue to be a partof that unit after the move of the "division" to Olathe.Nor does it appear that the separate incorporation ofStandard Homes Company on November 1, 1971, wasmade known to the Carpenters or the Carpenters unitemployees. In fact, despite the existence of this separatecorporation, as of November 1, 1971, the Standard Homesproduction operations continued at Roe Boulevard fromNovember 1, 1971, into February 1972 and the productionemployees continued to be paid on Respondent's checks,as already found.I conclude rather that the matter was timely raised byHarding's unsuccessful effort to consult with managementthe day before Coffelt, the first Carpenters unit employeeto go to Olathe, began work there.2.Exercise of the prerogative of management rights underthemanagement rights clause of the Carpenters contract.Whilemanagement obviously has the right to makemanagement decisions under a "management rights"contract provision this does not permit management toavoid the obligation to bargain aboutanychange in theterms and conditions of employment which might resultfrom such management decisions. While it is true that alabor organization may enter into an agreement in which itwaives the right to bargain about mandatory subjects ofbargaining (wages, hours, etc.) such a waiver must be "inclear and unmistakable" language and will not readily beimplied.50 I find no clear and unmistakable language in themanagement rights provision of the applicable contracthereinwhereby Carpenters could be deemed to havewaived the right to bargain over reassignment of unitemployees and unit work at lower wage rates and differentbenefits than they were already receiving.3.The employees themselves agreed to the assignment atOlathe.Since by obtaining the employees' agreement to theassignment, Respondent thereby bypassed their bargainingrepresentative, thisdefense need not detain us long.Bypassing of the bargaining representative in a situationwherein an employer refuses to bargain with the employ-ees' exclusive representative about these same matters isthe very practice inveighed against by the Supreme CourtinKatz, supra.4.The Carpenters failed to raise the question of therelocation of bargaining unit work and unit employees toOlathe when Carpenters bargained with Respondent in thespring of 1972 for a new contract covering the Carpenters RoeBoulevard unit.It is undisputed that no mention was made by Carpen-ters or Respondent of the matter of the relocation of theStandard Homes prefabrication and assembly employeesand their work to the Olathe plant, when Carpenters andRespondent bargained in the spring of 1972 for a newagreement covering the Carpenters unit at Roe Boulevard.However, I do not believe that Carpenters' failure tobring up the matter during these negotiations absolvedRespondent of any obligation to bargain about it. ForCarpenters is not required to engage in a futile act. Thedoor to bargain on this subject had already thrice beenclosed in Carpenters' face before the spring 1972 negotia-tions had begun-when Hatcher refused Harding's requestto discuss the matter on February 20, 1972, after the firstCarpenters unit employee, Coffelt, was about to beginwork at Olathe; again when Carpenters grievance over thismatter was rejected by Respondent in March 1972 and forthe third time when Carpenters request to arbitrate theissuewas also rejected by Respondent in April 1972.5.The fact that the Carpenters contract coverage wasexplicitlylimited to the Roe Boulevard plant."Theagreement which was in effect at the time of the relocationof the homes prefabrication and assembly work (and theemployees performing that work) from Roe Boulevard toOlathe was the Carpenters Roe Boulevard contract whichwas effective from June 1, 1970, to April 30, 1972.The aforementioned management rights clause (art.XIX) speaks of the "management of [this] plant" in thesingular. But at the time this agreement was entered intoon June 30, 1970, all of the instant work and employeeswere located at the Roe Boulevard plant.In these circumstances, I am not persuaded that thislanguage precludes Carpenters from bargaining over workor employees subsequently removed from the "plant" toanother location, again, assupra,in the absence of "clearand unmistakable" language to the contrary. For, to holdotherwise would mean that an employer operating under aae SeeN.L.RB. v_BenneKatz,369 U.S. 736 (1962).The Timken Roller Bearing Co., v. N.LR.B.,325 F.2d 746 (C.A. 6, 1963)soE.g.,Smith Cabinet ManufacturingCompany, Inc.,147 NLRB1506;cert denied376 U.S. 971 (1964). R. L. SWEET LUMBER COMPANY539collective-bargaining agreement containing such languagecould avoid that agreement and its bargaining obligationentirely,merely by a unilateral, shutdown of the "plant"and removal of all plant work and employees to a locationonly one city block away.Iaccordingly, conclude that Respondent itself andRespondent by and through Standard Homes Companyhave violated Section 8(a)(5) and (1) of the Act by refusingto bargain with Carpenters and by unilaterally changingthe terms and conditions of employment of these employ-ees after their assignment to Olathe 51IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent and Standard HomesCompany, above, occurring in connection with theoperations of Respondent described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce -among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent itself and by and throughStandard Homes Company has engaged in certain unfairlabor practices, I shall recommend that both companiescease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Since I have concluded that Respondent itself and byand through Standard Homes Company violated Section8(a)(5)and (1) of the Act in certain respects, I shallrecommend that Respondent and Standard Homes Com-pany recognize Carpenters as the collective bargainingrepresentative of the homes assembly and prefabricationemployees now working at `Olathe as a part of theCarpenters unit of Respondent at Roe Boulevard and thatRespondent and Standard Homes bargain collectivelyupon request with Carpenters as the exclusiverepresenta-tiveof the instant homes prefabrication and assemblyemployees as a part of that unit.Having found that Respondent by and through StandardHomes Company violated Section 8(a)(1), (2), and (3) ofthe Act by rendering unlawful support andassistance toTeamsters Local 541 at the Olathe plant and enforcing thatlabor organization's union securityagreement, I shallrecommend that Respondent and Standard Homes Com-pany withdraw recognition from Teamsters Local 541 asthe representative of the homes prefabricationand assem-bly employees now working at Olathe, both until they havecomplied with the bargaining order describedsupra,andunless and until Teamsters Local 541 has been certified bythe Board as the exclusivebargainingrepresentative of theemployees in the unit found appropriate,infraI shall also recommend thatRespondentand StandardHomes Companyceaseapplying theprovisionsof Team-sters Olathe contract to said employees.Having found that Respondent unlawfully applied andenforced the union-security provisions of said contract tothe said employees, in violation of Section 8(a)(l), (2), and(3) of the Act, I shall further recommend that Respondentand Standard Homes Company be required to reimbursethe present and formerhomesprefabrication and assemblyemployees for all initiationfees,duesor other moneysexacted from them in favor of Teamsters Local 541,51While I am satisfied that these violation findings soundly rest on myother findingsand theKatzdecision,supra,I am constrained to observe thatthe General Counsel has also established a violation of Sec. 8(a)(5) and (1)on a separate theory which will appearinfra.Imake thisalternative finding in the event the Board or the courtsdisagreewithmy conclusions-that Respondent and Standard HomesCompany are a single employer within the meaning of the Act; that thehomes prefabrication and assembly operations at Olathe remain part of, orare an accretion to, the Carpenters unit at Roe Boulevard; and that theTeamsters Olathe contract was unlawfully applied and enforced as to saidemployees.For if the Respondent and Standard Homes are separate employerswithin themeaning ofthe Act and there has been no accretion and theTeamsters contract was lawfully applied and enforced as to the instantemployees,Iwouldnonetheless conclude on the basis of my other findingssuprain this section of my decision, that Respondent discontinued itsprefabrication and assembly Carpentersunitwork at Roe Boulevard, onand after February 20, 1972, without giving Carpenters an opportunity tobargain about the effects of this action and has thereby violated andcontinues to violateSec. 8(a)(5) and (1) of the Act.Regal Aluminum Inc,190NLRB.All the elements of proof of this violation have already been found withthe possible exception of "substantial impact" or "substantial detriment" tothe employees who left the homes prefabrication and assembly operation atRoe Boulevard to work at Olathe. I conclude that this detriment isestablishedby the fact that if it is assumed that Standard HomesCompany is a separate employer-at least six employees in the CarpentersRoe Boulevard unit lost their jobs with Respondent. SeeRegalAluminum,Inc., supra.Iam not persuaded that this loss of jobs can be said to be mitigated bythe voluntary acceptance of work at Olathe by these employees. For it ismanifest that such voluntary acceptance was obtainedin circumstancesinvolving the bypassing of their bargaining representative. SeeKatz, supra;Regal Aluminum,Inc., supraMoreover, while there is testimony by Mrs. Sweet that the Carpentersunit employment in mid-February1972 (presumably before the move) stoodat 15 and continuedto be15 in July 1972 (after the move)this provides noassurance that the 6who went to Olathe would have remained in the unit.For there isno showing that all were qualified to perform the more highlyskilledCarpentersunit mill work(e.g.,manufacture of window and doorunits)which is still being tamed on at Roe Boulevard nor wasthere anyassurance that theywould have even found employment elsewhere in theplant (Williamson,the representative of Teamsters was told byWe Long,as previouslyfound,that 7 employees from the Teamsters unit at RoeBoulevard were to belaid off as the result of Standard Homes moving fromthat location). Evenifmyfinding that Standard Homes Company andRespondentare a singleemployer issustained-but my accretion andunlawful contractapplication findings reversed-thisdetriment is alsoestablishedby theloss of hourly wages in the amountof $.565per hour (thedifference between the journeymen carpenters rate which these employeesreceivedat Roe Boulevard,$5.065per hour, and the highest paid leadmanrate,$4.50 perhour,under the Teamsters Olathe contract)and by thepotential lossof retirement benefits under the,Carpenters contract. SeeCities Service Oil Company,159 NLRB 1204.Hatcher testified that the milland homes prefabricationand assembly employees had all been paid at thejourneyman ($5.06) rate. Coffelt,Schaffer,and Fisher also testified that,theyhad received this rate(Coffelt with an increment) when working at RoeBoulevardI find inapposite,on its facts, the court's decisioninFraserand JohnstonCo. v. N.L R.B.,469 F.2d 1259 (C.A. 9. 1972).relied on in Respondent'sbrief,whereinthe court refused to enforce a bargaining order of the Boardto remedy asomewhat similar violation.There,unlike here, the entire plantwas shutdown at one location and moved to another. Here, only a part ofthe Carpentersunit has been moved and the remainder of the unit clearlycontinuesin existence at Roe Boulevard.If the Board or courts uphold my violation findings based onRegalAluminum,supra,but reverse all my other violation findings, I wouldrecommend the remedyfound appropriate inRegal Aluminum,rather thanthe remedy which Ishall recommend. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDincludinginterest thereon at 6 percent per annumcomputed in the manner set forth inSeafarers InternationalUnion of North America, etc.,138 NLRB 1142. J.HowardJenks d/b/a Glendora Plumbing,165 NLRB 101, 103; 172NLRB 1700. And it will be recommended that Respondentand Standard Homes Company be ordered to cease givingeffect to any Teamsters checkoff authorizations of saidemployees and to cease offering to pay Teamsters initiationfeesfor such employees.52Itwill be recommended that Respondent and StandardHomes Company make whole each of the aforementionedpresent and former employees for any loss of pay or otherbenefitswhich they may have suffered (as theresult ofRespondent's unilateral application to them of the termsand conditions of employment of the Teamsters Olathecontract with Standard Homes Company in late February1972) with interest at 6 percent per annum and that theycontinuesuch payments53 until such time as Respondentnegotiatesin good faith with Carpenters to agreement orimpasse.54Further, it will be recommended that Respondent andStandard Homes Company preserve and make available tothe Board, upon request, all payroll records, social secuntypayment records, timecards, personnel records and reports,and all other records necessary and useful to determine theamount of moneys due under the terms of the foregoingrecommendations.Finally, it will be recommended that the Respondent andStandardHomes Company be required to post anappropriate notice at their respective involved locations.CONCLUSIONS OF LAW1.Respondent and Standard Homes Company are asingle employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Carpenters and Teamsters are both labor organiza-tions within the meaning of the Act.3.By the conduct set forth in section III, above,Respondent by and through Standard Homes Companyhas rendered unlawful assistance and support to Teamstersand thereby has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(2) and(1) of the Act.4.By enforcing the provisions of the union-securityagreementof the Teamsters contract to the homesprefabrication and assembly employees at Olathe thereby52 I recommendthat the Teamstersinitiation fees, dues or any othermoneys exacted under the Teamsters Olathe contract be reimbursed tothese employees and that their checkoff authorizations no longer beimplementedin order to remedy fully the 8(a)(5) violation which I havefound,in addition to remedyingthe 8(a)(1),(2), and (3) violations whichwere also found. For the union security provisions of the Teamsters contractat Olathe are part and parcel of the terms and conditions of employmentunilaterally and unlawfully imposed upon these employees by Respondentby and through Standard Homes Company53 Such payment will be pursuant to the terms of the Carpenters contractat RoeBoulevard which otherwise expired on April 30, 1972, because I amunable to conclude what bargain might have been struck as to the homesprefabrication and assembly employees of Standard Homes Company, hadsuch employees been bargained for as part of Carpenters Roe Boulevardunit in thenegotiations for a newagreementin the spring of 1972. SeeH K.Porter Company, Inc., etc. v. N.LR.B.,397 U.S. 99 (1970);Tudee Products,Inc.,194 NLRB 1234 Nothing in this aspect of my recommended order is,however, intended to preclude an agreement by the parties makingencouraging membership in Teamsters and discouragingmembership in Carpenters or its locals, Respondent by andthrough Standard Homes Company, on and after February21, 1972,has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.The following unit is appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act:Allproduction and maintenance employees ofRespondent at its Roe Boulevard, Kansas City,Kansas, plant and all employees primarily engaged intheprefabrication and assembly of homes at theOlathe,Kansas, plant of Standard Homes Companyexcluding delivery truckdrivers, hardwood finishers, allemployees covered by Teamsters Local 541 contract atthe said Roe Boulevard plant; also excluding all otheremployees of Standard Homes Company at its saidOlathe plant and excluding all office clerical employ-ees,guards and supervisors at both of said plants.6.At all times material herein Carpenters has been themajority and exclusive representative of the aforesaidbargaining unit.7.By refusing to bargain collectively with Carpentersas the exclusive representative of the homes prefabricationand assembly employees at the Standard Homes CompanyOlathe plant as a part of the aforesaid bargaining unit andby unilaterally changing the terms and conditions ofemployment of said employees on and after February 20,1972,Respondent itself and Respondent by and throughStandard Homes Company have violated Section 8(aX5)and (1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this case,it is recommended that R.L. Sweet Company, KansasCity,Kansas,and Standard Homes Company,Olathe,Kansas,55 their officers,agents,successors,and assigns,shall: 561.Cease and desist from:(a)Assisting TeamstersLocal 541,or any other labororganization and from otherwise interfering with theretroactive the effect of the subsequent Carpenters agreement at RoeBoulevard insofar as theinstantStandard Homes Company employees areconcerned.54 SeeHoward Johnson Company,198 NLRB No. 98ssAlthough no charge was filed against Standard Homes Company, itwas named in the complaint and its interests were fully and ably representedby its counsel at the hearing. For these reasons and since I have found thatRespondent and Standard Homes Company are a single employer withinthemeaning of the Act, my recommended order shall run against bothRespondent and Standard Homes Company.J.Howard Jenks d/b/aGlendora Plumbing, supra.56 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions and Order,and all objections thereto shallbe deemed waived for all purposes. R. L. SWEET LUMBER COMPANY541representative of their employees through a labor organiza-tion of their own choosing.(b)Recognizing Teamsters Local 541, or any successorthereto, as the representative ofanyof the employees in theappropriate collective bargaining unit described below, fordealing with them with respect to rates of pay, wages,hours of employment, or any other terms and conditions ofemployment, both until they have complied with theprovisions of this order requiring them to bargain withCarpenters' District Council of Kansas City and Vicinity,AFL-CIO, and unless and until Teamsters Local 541 hasbeen certified by the Board as the exclusive representativeof the employees in said appropriate unit.(c)Performing, enforcing, or giving effect to thecollective-bargaining agreement of February 11, 1972,between Teamsters Local 541 and Standard HomesCompany by applying or enforcing said agreement withrespect to any employees in the said appropriate unit, or byentering into or enforcinganyextension, renewal, modifi-cation, or supplement thereof, oranysuperseding collec-tive-bargaining agreement with said labor organization, byapplying and enforcing any of said extensions, renewals,modifications, supplements, or superseding collective-bar-gaining agreements to any employees in said appropriateunit.(d) Giving effect toanycheckoff authorizations in favorof Teamsters by Standard Homes Company prefabricationand assembly employees or offering to pay Teamstersinitiation fees for such employees.(e)Refusing to bargain collectively with Carpenters'District Council of Kansas City and Vicinity, AFL-CIO,as the exclusive representative of all the employees in thefollowing appropriate unit:All production and maintenance employees of R. L.Sweet Lumber Company at its Roe Boulevard, KansasCity,Kansas, plant and all employees primarilyengaged in the prefabrication and assembly of homesat the Olathe, Kansas, plant of Standard HomesCompany, excluding- delivery truckdrivers, hardwoodfinishers, all employees covered by Teamsters Local541's collective-bargaining agreement at Roe Boule-vard plant, all other employees of Standard HomesCompany at its said Olathe plant and excluding alloffice clerical employees, guards and supervisors atboth of said plants.(f)Unilaterally changing the wages, hours, and termsand conditions of employment of any employees in theaforesaid appropriate collective-bargaining unit.(g) Encouraging membership in Teamsters Local 541 orany other labor organization, or discouraging membershipinCarpenters'DistrictCouncil of Kansas City andVincinity, AFL-CIO, or any of its locals oranyother labororganization, by applying or enforcing a collective-bar-gaining agreement containing union security provisions toemployees outside of the bargaining unit covered by saidcollective-bargaining agreement or by discriminating inany like or related manner in regard to employees' hire ortenure of employment or any other term and condition ofemployment.(h) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, except to the extentsuch rights may be affected by an agreement requiringmembership in a labor organization as authorized inSection 8(a)(3) of the Act, as amended.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from Team-stersLocal 541 as the collective-bargaining representativeof the homes prefabrication and assembly employees ofStandard Homes Company both until there has beencompliance with the provisions of this Order requiringbargaining with Carpenters' District Council of KansasCity and Vicinity, AFL-CIO, and thereafter and unlessand until Teamsters is certified by the Board as theexclusive representative of the appropriate unit described,supra.(b)Reimburse each of the present and former homesprefabricationand assembly employees of StandardHomes Company for all initiation fees, dues, and othermoneys, if any, exacted pursuant to the terms of the union-security agreement between Standard Homes Companyand Teamsters Local 541 on and after February 21, 1972,as set forth in "The Remedy" section of the AdministrativeLaw Judge's Decision.(c)Upon request, bargain collectively with Carpenters'District Council of Kansas City and, Vicinity, AFL-CIO,as the exclusive bargaining representative of the StandardHomes prefabrication and assembly employees as a part oftheappropriate unit described above, concerning thewages, hours and other terms and conditions of employ-ment of said prefabrication and assembly employees.(d)Make whole any present or former homes prefabrica-tion and assembly employees of Standard Homes Compa-ny for any loss of pay or other benefits they may havesuffered as the result of the unilateral action of Respondentby and through Standard Homes Company in applying theterms of Teamsters Local 541's Olathe, Kansas, collective-bargaining agreement to said employees, with interest at 6percent per annum, and continue such payments until suchtime as Respondent and Standard 'Homes negotiate ingood faith with Carpenters' District Council of KansasCity and Vicinity, AFL-CIO, to agreement or impasse withrespect to said employees.(e)Preserve, and make available to the Board or itsagents, all payroll and other records, as set forth in "TheRemedy" section of the Administrative Law Judge'sDecision.(f)Post at the Roe Boulevard plant of Respondent andthe Olathe plant of Standard Homes Company copies ofthenotice attached hereto and marked "Appendix."57Copies of this notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by theappropriate representative of Respondent and by theappropriate representative of Standard Homes Company,57 In the event the Board's Order is enforced by a Judgment of the"Posted Pursuant to a Judgment of the United States Court of AppealsUnited States Court of Appeals, the words in the notice reading "Posted byEnforcing an Order of the National LaborRelationsBoard."Order of the National LaborRelationsBoard" shall be changed to read 542DECISIONSOF NATIONALLABOR RELATIONS BOARDshall be posted by each at its respective aforesaid plantimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byeach at its plant to insure that said notices are not altered,defaced or covered byanyother material.(g)Notify the Regional.Director for Region 17 within 20days of the receipt of this Order, what steps Respondentand Standard Homes Company have taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices not found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had the chance to giveevidence it has been decided that we, R. L. Sweet LumberCompany and Standard Homes Company, have violatedtheNational LaborRelationsAct and we have beenordered to post this notice.The National Labor Relations Act gives you as employ-ees, certainrights, including the right toself-organization,to form, join or helpunionsand to bargain collectivelythrough a representative of your own choosing. According-ly,we give you theseassurances:WE WILL NOTrecognize TeamstersLocal 541 (hereincalled Teamsters) as the collectivebargaining repre-sentative of the homes prefabrication and assemblyemployees of Standard Homes Company for thepurpose of dealing with usconcerninggrievances, labordisputes, wages, rates of pay, hours of employment orother terms and conditions of employment of theseemployees or give Teamstersanyother assistance orsupportwith respectto the representation of theseemployees.WE WILL NOT apply, enforce or give effect to theTeamsters collective-bargainingagreementwith Stand-ard Homes Company, or any modification,extensionor renewal of suchagreement,insofar as the homesprefabrication and ' assembly employees of StandardHomes Company are concerned.WE WILL NOT encourage membership in Teamsters,or any other labor organization, or discourage member-ship in Carpenters' District Council of Kansas City andVicinity,AFL-CIO, or itslocals,or any other labororganization by applying,maintaining,or enforcing theunion-security provisions of the collective-bargainingagreement between Teamsters and Standard HomesCompany upon the homes prefabrication and assemblyemployees,of StandardHomesCompany or by discrim-inating inanylike or related manner proscribed by theNational LaborRelationsAct in regard to the hire ortenure of employment oranyother term or conditionof employment of these employees.WE WILL NO LONGER give effect toTeamsterscheckoff authorizations by Standard Homes Companyprefabrication and assembly employees nor will weoffer to pay Teamsters initiation fees for any suchemployees.WE WILL NOTrefuse tobargain collectively withCarpenters'DistrictCouncil of Kansas City andVicinity,AFL-CIO, as the exclusive representative ofthe homes prefabrication and assembly employees ofStandard Homes Company as a part of the followingappropriate collective bargaining unit:All production and maintenance employees of R.L. Sweet Lumber Company at its Roe Boulevard,Kansas City, Kansas, plant and all employeesprimarilyengaged intheprefabrication andassembly of homes at the Olathe, Kansas, plantof Standard Homes Company, excluding deliverytruckdrivers, hardwood finishers, all employeescovered by the Teamsters collective-bargainingagreement at said Roe Boulevardplant, all otheremployees of Standard Homes Company at itssaid Olathe plant and excluding all office clericalemployees, guards and supervisors at both of saidplants.WE WILL NOT in any like or related manner interferewith our employees in the exercise of any rightsguaranteed in the National Labor Relations Act.WE WILL withdraw and withhold recognition fromTeamsters as the collective-bargaining representative ofany of the homes prefabrication and assembly employ-ees of Standard Homes Company, both until we havecomplied with the provisions of the Board's Orderrequiring us to bargain with Carpenters' DistrictCouncil of Kansas City and Vicinity, AFL-CIO, andthereafter and unless and until Teamsters is certified bythe National Labor Relations Board as the exclusivebargaining representativeof the above describedappropriate collective-bargaining unit.WE WILL reimburse each of the present and formerhomes prefabrication and assembly employees ofStandard Homes Company for all initiation fees, duesand other moneys, if any, exacted from them pursuantto the union-security provisions of the Teamsterscollective-bargaining agreement with Standard HomesCompany,with interest.WE WILL make whole any present or former homesprefabrication and assembly employees of StandardHomes Company for any loss of pay or other benefitsthey may havesuffered as the resultof the applicationto them of the wages, hours, and other terms andconditions of employment of the Teamsters contractwith Standard Homes Company, with interest.WE WILL bargain with Carpenters' District CouncilofKansas City and Vicinity, AFL-CIO, as theexclusivebargaining representative of the homesprefabrication and assembly employees of StandardHomes Company as a part of the above describedappropriate collective-bargaining unit.R. L. SWEET LUMBERCOMPANY(Employer) R. L. SWEET LUMBER COMPANY543DatedByThis is an official notice and must not be defaced by(Representative)(Title)anyone.This notice must remain posted for 60 consecutive daysSTANDARD Hosusfrom the date of posting and must not be altered,defaced,COMPANYor covered by any other material.Any questions concern-(Employer)ing this notice or compliance with its provisions may bedirected to the Board's Office,616-Two Gateway Center,DatedByFourth at State, Kansas City, Kansas 64101, Telephone(Representative)(Title)816-374-4434.